340 U.S. 899
71 S.Ct. 275
95 L.Ed. 651
UNITED STATES of America, plaintiff,v.STATE OF LOUISIANA.
No. 12, Original.
Supreme Court of the United States
December 11, 1950
Rehearing Denied Feb. 26, 1951.

1
See 340 U.S. 939, 71 S.Ct. 480.


2
Solicitor General Perlman, for the United States.


3
Messrs. Bolivar E. Kemp, Jr., Attorney General, John L. Madden, Assistant Attorney General, L. H. Perez, Bailey Walsh, F. Trowbridge vom Baur and Cullen R. Liskow, for State of Louisiana.

A decree is entered as follows:

4
'This cause came on to be heard on the motion for judgment filed by the plaintiff and was argued by counsel.


5
For the purpose of carrying into effect the conclusions of this Court as stated in its opinion announced June 5, 1950, 339 U.S. 699, 70 S.Ct. 914, it is ordered, adjudged, and decreed as follows:


6
1. The United States is now, and has been at all times pertinent hereto, possessed of paramount rights in, and full dominion and power over, the lands, minerals and other things underlying the Gulf of Mexico, lying seaward of the ordinary low-water mark on the coast of Louisiana, and outside of the inland waters, extending seaward twenty-seven marine miles and bounded on the east and west, respectively, by the eastern and western boundaries of the State of Louisiana. The State of Louisiana has no title thereto or property interest therein.


7
2. The State of Louisiana, its privies, assigns, lessees, and other persons claiming under it, are hereby enjoined from carrying on any activities upon or in the submerged area described in paragraph 1 hereof for the purpose of taking or removing therefrom any petroleum, gas, or other valuable mineral products, and from taking or removing therefrom any petroleum, gas, or other valuable mineral products, except under authorization first obtained from the United States. On


8
States may obtain the other injunctive relief prayed for in the complaint.


9
3. The United States is entitled to a true, full, and accurate accounting from the State of Louisiana of all or any part of the sums of money derived by the State from the area described in paragraph 1 hereof subsequent to June 5, 1950, which are properly owing to the United States under the opinion entered in this case on June 5, 1950, this decree, and the applicable principles of law.


10
4. Jurisdiction is reserved by this Court to enter such further orders and to issue such writs as may from time to time be deemed advisable or necessary to give full force and effect to this decree.'


11
Mr. Justice JACKSON and Mr. Justice CLARK took no part in the consideration or decision of this case.